Motion, insofar as it seeks leave to appeal from the April 28, 1995 Appellate Division order, dismissed upon the ground that that order does not finally determine the action within *812the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the July 15, 1994 Appellate Division order [206 AD2d 835], treated as a motion for reargument of appellants’ previous motion for leave to appeal from that order [see, 85 NY2d 802], dismissed as untimely. Cross motion for the imposition of sanctions denied.